                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
STEPHEN ELLICOTT,                      )
                                       )
            Plaintiff,                 )                     Civil Action No.
                                       )                     14-12152-FDS
      v.                               )
                                       )
AMERICAN CAPITAL ENERGY, INC.,         )
THOMAS HUNTON, and                     )
ARTHUR HENNESSEY,                      )
                                       )
            Defendants.                )
_______________________________________)


      FURTHER ORDER ON DEFENDANT THOMAS HUNTON’S MOTION FOR
        DISTRIBUTION OF FUNDS PROTECTED BY HOMESTEAD RIGHTS

SAYLOR, C.J.

       On March 3, 2017, the Court issued an injunction restraining defendant Thomas Hunton

from conveying, assigning, transferring, pledging, encumbering, mortgaging, liquidating,

disposing of, or in any manner dissipating any interest in real property owned by him in Lyme,

Grafton County, New Hampshire.

       On August 16, 2019, the Court modified that injunction to permit the sale of the property

on the condition that the entirety of the proceeds from the sale, other than $656.945.90 due to

Santander Bank, N.A. on a first mortgage, should be placed in escrow pending future order of the

Court. In September 2019, the parties executed an escrow security agreement providing that the

property would be sold, and the proceeds placed in escrow. (See generally Def. Mot., Ex. 1).

       The amount paid into escrow appears to be $234,817.52. (Def. Mot., Ex. 2). Hunton has

moved for those funds to be distributed to him. He contends that under New Hampshire’s
homestead right law, he and his wife, Shannon Munger, are jointly entitled to $240,000 worth of

the value of their home. See N.H. Rev. Stat. Ann. §§ 480:1-9.

         Plaintiff Stephen Ellicott opposed the motion. The parties’ initial briefing focused on

whether the existence of any homestead right held by Hunton and Munger should be determined

by this Court or by a New Hampshire state court. See N.H. Rev. Stat. Ann. § 480:8-a.

         On January 17, 2020, the Court issued its initial order in response to the motion. In it, the

Court observed that under New Hampshire law, any homestead right to the property that Hunton

and Munger did have may have been extinguished because they sold the property voluntarily.

The Court ordered additional briefing on that topic, which both parties have now submitted.

         Having considered that briefing, the Court concludes that any homestead right to the

property held by Hunton and Munger was indeed extinguished by voluntary sale. Under New

Hampshire law, ownership is “essential for the assertion of” a homestead right. Beland v. Goss,

44 A. 387 (N.H. 1895). The right is meant to protect “the shelter of the homestead roof; not to

exempt mere investments in real estate, or the rents and profits derived therefrom.” Stewart v.

Bader, 907 A.2d 931, 943 (N.H. 2006) (quoting Austin v. Stanley, 46 N.H. 51, 52 (1865)).

Accordingly, courts have repeatedly held that a homeowner extinguishes his or her homestead

right in a property by voluntarily conveying and vacating it. See, e.g., Mason v. Wells Fargo

Bank, N.A., 2014 WL 2737601, at *3 (D.N.H. June 17, 2014); In re Schalebaum, 273 B.R. 1, 2

(Bankr. D.N.H. 2001); Stewart, 907 A.2d at 943-44; Beland, 44 A. at 387; Gerrish v. Hill, 19 A.

1001 (N.H. 1890). Here, any homestead right to the property held by Hunton and Munger was

extinguished when they voluntarily sold it on October 10, 2019, and then apparently vacated the

premises. (See Def. Mot., Ex. 3 ¶¶ 4-6; Def. Mot., Ex. 2). 1


         1
           According to an affidavit completed by Munger, she and Hunton had originally planned to sell the
property to a family from Seattle in August 2019 but the sale did not close because they required a release from

                                                          2
         Hunton and Munger contend that they chose to sell the property to avoid its foreclosure,

in which case their homestead rights would have been preserved. While that may be true, their

voluntary sale of the property nevertheless extinguished their homestead rights. See In re

Schalebaum, 273 B.R. at 2 (“Although [N.H. Rev. Stat. Ann. §] 408:1 provides for payment of

the homestead right upon the involuntary termination of the homestead pursuant to foreclosure or

levy and execution, there is no statutory protection of the homestead right upon the voluntary

sale of the homestead.”).

         Hunton and Munger further contend that their escrow security agreement with plaintiff

prevented the extinguishment of their homestead rights by voluntary sale. It is true that the

escrow agreement states that “[i]t is the parties[’] intent that the sale of the Real Estate and

conversion to cash shall not change the rights to the security claim of the Plaintiff or the

Homestead Exemption claim of [Hunton] or Shannon Munger.” (Def. Mot., Ex. 1 at 1-2). That

provision, taken on its own, could arguably have preserved Hunton’s and Munger’s homestead

rights—at least against plaintiff, who was a party to the agreement. However, the agreement also

states that it “shall not be introduced into evidence in any action for the purpose of determining

the applicability of the Homestead Exemption.” (Id. at 2). Thus, even if it could have some

effect to preserve Hunton’s and Munger’s homestead rights, by its express terms the agreement

cannot be considered here for the purposes of determining the applicability of those rights.

         Any homestead rights held by Hunton and Munger in their property in Lyme were thus

extinguished when they voluntarily sold it, regardless of the terms of their escrow security

agreement with plaintiff. Accordingly, defendant Thomas Hunton’s motion for distribution of


plaintiff. (Def. Mot., Ex. 3 ¶¶ 4-6). It appears that in October 2019, and after the parties to this matter executed the
escrow security agreement, Hunton and Munger indeed sold the property to buyers from the Seattle area and then
moved out. (See Def. Mot., Ex. 2 (listing a P.O. box in Lyme, NH as the address for Hunton and Munger after the
sale of the property)).

                                                           3
funds protected by homestead rights is DENIED.

So Ordered.


                                                 /s/ F. Dennis Saylor IV
                                                 F. Dennis Saylor IV
Dated: February 6, 2020                          Chief Judge, United States District Court




                                             4
